Citation Nr: 0010521	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-20 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the July 1998 and November 1998 rating decisions from 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) that continued a noncompensable 
rating for defective hearing.  

The February 1998 application for an increased rating raised 
an inferred claim for service connection for tinnitus.  This 
matter is referred to the RO.  


FINDING OF FACT

The pure tone threshold average in the veteran's right ear is 
47 decibels with speech recognition ability of 92 percent, 
and the pure tone threshold average in the veteran's left ear 
is 73 decibels with speech recognition of 46 percent.  


CONCLUSION OF LAW

The schedular criteria are not met for a compensable 
evaluation for defective hearing.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87 (1998) (effective 
prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 4.87 (1999) 
(effective since June 10, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The RO's September 1987 letter informed the veteran that if 
he failed to report for his upcoming VA examination that the 
claim might be disallowed or that he might receive a lower 
monetary benefit than might otherwise be payable.  The record 
shows that the veteran failed to report for his scheduled 
October 1987 VA hearing examination.  

The veteran underwent a VA audiology examination in April 
1998 and an ear disease examination in May 1998.  The veteran 
reported difficulty with overall hearing acuity.  He reported 
occupational noise with the use of ear protection and no 
recreational noise.  The veteran noted periodic tinnitus from 
his left ear that he described as a buzz.  There was no 
active ear disease or infection of the middle ear present.  

Audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
25
35
65
65
47
LEFT
60
65
65
80
85
73

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 46 percent in the left ear.  
The assessment was a mild to severe sensorineural hearing 
loss in the right ear and a moderate to severe sensorineural 
hearing loss in the left ear.  Impedence testing revealed 
normal functioning in the middle ear systems bilaterally.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VA's general counsel held that if the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (2000).  

Evaluations of defective hearing range from noncompensable to 
100 percent are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average threshold 
level as measured by pure tone and audiometry tests.  38 
C.F.R. § 4.85, 4.87 (Tables VI-VII, Diagnostic Code 6100).  
To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes auditory acuity levels from I 
to XI.  Id.  The disability rating is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the November 1998 appeal alleged that the veteran's hearing 
loss should receive a 30 percent evaluation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

In this case, the old criteria in effect prior to June 10, 
1999, and the new criteria in effect since June 10, 1999, 
yield the same result because the old and new Tables VI-VII 
are identical.  38 C.F.R. § 4.85, 4.87 (Tables VI-VII, 
Diagnostic Code 6100).  The veteran's hearing loss is 
noncompensable under both criteria because the pure tone 
threshold average in the right ear is 47 decibels with speech 
recognition ability of 92 percent correct (level I), and the 
pure tone threshold average in the left ear is 73 decibels 
with speech recognition of 46 percent (level VIII).  38 
C.F.R. §§ 4.85, 4.87 (Table VI).  Where audiological testing 
reveals level I hearing in one ear and level VIII hearing in 
the other ear, a noncompensable evaluation for hearing loss 
is appropriate.  38 C.F.R. §§ 4.85, 4.87 (Table VII).  
Accordingly, a compensable rating is not warranted for 
defective hearing.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected hearing disability markedly 
interfered with the veteran's employment or caused frequent 
hospitalizations.  In June 1947, the veteran's private 
physician reported that the veteran had returned to work 
after being treated for malaria.  


ORDER

The claim of entitlement to a compensable rating for 
defective hearing is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


